 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                     ***
 6    DAVID L. REED,                                          Case No. 2:18-cv-01847-APG-CWH
 7                            Plaintiff,
                                                              ORDER
 8          v.
 9    NORTH LAS VEGAS POLICE
      DEPTARTMENT, et al.,
10
                              Defendants.
11

12           Presently before the court is plaintiff David L. Reed’s Motion/Application to Proceed In

13   Forma Pauperis (ECF No. 1), filed September 21, 2018.

14           Also before the court is plaintiff’s motion for appointment of counsel (ECF No. 2), filed

15   on September 21, 2018.

16           Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28 U.S.C. §

17   1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed in forma

18   pauperis for prisoners and attach both an inmate account statement for the past six months and a

19   properly executed financial certification. Plaintiff has submitted an application to proceed in

20   forma pauperis and an executed financial certificate, but he has not submitted an inmate account

21   statement for the past six months. As such, the application to proceed in forma pauperis is

22   incomplete and is denied without prejudice. The court will retain plaintiff’s complaint on file, but

23   will not file it until after the matter of the payment of the filing fee is resolved. Plaintiff will be

24   granted an opportunity to cure the deficiencies in his application or, alternatively, to pay the full

25   filing fee for this action. If plaintiff chooses to file a new application to proceed in forma

26   pauperis he must file a complete application. Further, the court will deny plaintiff’s motion for

27   appointment of counsel without prejudice. Plaintiff may refile the motion once the in forma

28   pauperis application and filing fee issue is resolved.
 1           IT IS HEREBY ORDERED that plaintiff’s Motion/Application to Proceed In Forma

 2   Pauperis (ECF No. 1) is denied without prejudice.

 3           IT IS FURTHER ORDERED that the Clerk of Court shall send plaintiff a blank

 4   application to proceed in forma pauperis by a prisoner, as well as the document entitled

 5   information and instructions for filing an in forma pauperis application.

 6           IT IS FURTHER ORDERED that within thirty (30) days of this order, plaintiff shall

 7   either: (1) file a complete application to proceed in forma pauperis, on the correct form with

 8   complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full filing

 9   fee of $400.00

10           IT IS FURTHER ORDERED that failure to timely comply with this order may result in

11   dismissal of this action.

12           IT IS FURTHER ORDERED that the Clerk of Court shall retain the complaint, but shall

13   not file it at this time.

14           IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel is

15   DENIED without prejudice. Plaintiff may refile the motion once the filing fee issue is resolved.

16

17           Dated: October 11, 2018.

18

19                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
                                                 Page 2 of 2
27

28
